36 Ill. App. 2d 195 (1962)
183 N.E.2d 750
Alter & Associates, Inc., Plaintiff-Appellant,
v.
Joseph Zylvitis and Jeanne L. Zylvitis, Defendants-Appellees.
Gen. No. 48,703.
Illinois Appellate Court  First District, First Division.
June 25, 1962.
Rehearing denied July 16, 1962.
Joseph Ash and George J. Anos, of Chicago (Howard Harris, of counsel), for appellant.
Edward M. Platt, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by MR. JUSTICE MURPHY.
Order affirmed and cause remanded with directions.
Not to be published in full.